Citation Nr: 1207970	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for right knee arthritis, status post surgery, with residuals of scar and limitation of motion.

2.  Entitlement to rating greater than 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to a rating greater than 10 percent for service-connected lumbosacral strain and denied entitlement to a rating than 40 percent for right knee arthritis, status post surgery with residuals of scar and limitation of motion.  In a March 2008 rating decision, the RO in Atlanta, Georgia, increased the disability rating for service-connected lumbosacral strain to 20 percent, effective March 14, 2006.  The Atlanta RO currently has jurisdiction.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in January 2011; however, she failed to appear.  The Veteran has not filed a motion for a new hearing date following her failure to appear at the January 2011 hearing.  As such, the case will be processed as if the Veteran withdrew her request for a hearing.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.


The Veteran's last VA examination of the lumbar spine was conducted in May 2006, nearly six years ago.  Her most recent VA examination of the right knee was in April 2008, nearly four years ago.  Her representative has asked that she be provided with additional VA examinations in order to assess the current severity of her symptoms.  See February 2012 Written Brief Presentation.  In September 2009, the Veteran was provided with a VA examination pursuant to her claim for special monthly pension by reason of being housebound.  No specific lumbar spine findings were made in the examination report; the examiner stated that the range of motion of the spine could not be assessed, apparently due to the Veteran's confinement to a wheelchair, with no additional explanation.  Review of the report shows that her overall disability picture has worsened.  Examination of the lower extremities indicated that her right knee disability may have worsened considerably.  Accordingly, a remand is warranted for a VA orthopedic examination in order to assess the current severity of the Veteran's service-connected lumbosacral strain and right knee disorder.  38 U.S.C.A. § 5103A(d)(1), (2) (West 2002); 38 C.F.R. § 3.327(a) (2011); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the Board notes that the Veteran receives disability benefits from the Social Security Administration (SSA).  To date, however, a copy of her SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must also be remanded to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2).
 
Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for her lumbar spine or right knee disorder, dated since September 2008.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:


1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to her lumbar spine disorder and right knee disorder, from the VA Medical Center in Atlanta, Georgia, dated since September 2008.

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of her right knee. The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Identify all residuals attributable to the Veteran's right knee arthritis, status post surgery, with residuals of scar and limitation of motion.

(b) Provide the range of motion of the Veteran's right knee, i.e., flexion and extension.

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's right knee disability causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) State whether there is objective evidence of lateral instability or recurrent subluxation of the right knee and if so, the degree of such instability and/or subluxation should be discussed.  

(h) State whether there has been removal of the semilunar cartilage that is symptomatic or whether the semilunar cartilage is dislocated and, if so, whether there are frequent episodes of locking, pain, and effusion into the joint.

(i) State whether there is nonunion or malunion of the tibia and fibula.  If so, is there loose motion requiring a brace or other marked, moderate, or slight knee instability?

(j) State whether there is genu recurvatum, and if so, if it is acquired and traumatic, with weakness and insecurity objectively demonstrated?

(k)  Describe the Veteran's right knee scar, to include length and width, as well as whether the scar is unstable (i.e., frequent loss of covering of skin over the scar) or painful.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA orthopedic/neurological examination of her thoracolumbar spine.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected lumbosacral strain and fully describe the extent and severity of those symptoms.  

(b) Provide the ranges of motion of the Veteran's lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's lumbosacral strain with arthritis causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to her lumbosacral strain with arthritis? 

(h) If the examiner determines that the Veteran has experienced incapacitating episodes due to her lumbosacral strain, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

